DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. 	Applicant’s AMENDMENTS TO THE CLAIMS filed June 6, 2022 is respectfully acknowledged. Claims 1-20 are pending for examination. 

Response to Arguments
3.	Applicant's arguments filed June 6, 2022 regarding the 35 U.S.C. 112(a) rejection have been fully considered but they are not persuasive. Applicant states that paragraph [0023] of the specification discloses that “the measurement device 16 may include a plurality of auxiliary sensors to directly capture and measure state values. Therefore, the measurement device 16 provides state measurements representing the actual value of the current state.” Applicant further states that paragraph [0023] of the specification also discloses that “The observation system 14 may include a camera for providing observation measurements, e.g., in the form of camera images or visual data, to the control and learning module 18. In another form, the observation system 14 may include LIDARs or RADARs. The observation system 14 represents a general observation unit which may or may not provide the system states directly”. Simply put, Applicant appears to be showing that both state measurement device 16 and observation measurement system 14, according to the specification of the present invention, comprise cameras and sensors. Examiner’s position is that it is understood in the art that cameras are considered to be sensors as well. The specification does not provide how the measurement abilities of the camera differ from the abilities of the sensor, for they both measure position information of objects in the environment, with one providing the same kind of measurements in both stages and the other only in the initial stage. The sensors representing the measurement device 16 are not described to provide image data, but the specification does not rule out the capability of providing image data either because there is no detail of the sensors. Because there is no description of how sensors operate differently from the camera, then there possibly can’t be a description on how the sensors provide actual values directly and how cameras provide estimated values indirectly. The specification fails to explain in full, clear, concise and exact terms as to enable any person skilled in the art to distinguish the sensors from the camera. Without a detailed explanation in the specification, Examiner’s Broadest Reasonable Interpretation of this limitation could denote that that some sensor measurements are not used in the secondary learning phase, and that multiple cameras can be interpreted as the claimed sensors.
	Applicant's arguments filed June 6, 2022 regarding the 35 U.S.C. 103(a) rejection have been fully considered but are not persuasive. 
	Applicant states that “Wersborg et al. does not teach using observation measurements which are extracted indirectly from image data obtained by an observation system including at least one camera and which represent estimated values of the current state, in the unsupervised training”. However, due to the lack of criticality of the direct and indirect measurements of the current state
	Applicant states that “Wersborg et al. disfavors using any raw sensor data, particularly image data that are known to have larger data volume, in the unsupervised training”, and that “modifying Wersborg et al. to use image data in both the supervised training and the unsupervised training would change the principle of operation and would also make Wersborg et al. as modified unsatisfactory for its intended purpose”. However, Wersborg et al. specifically states that “Isometric Feature Mapping (Isomap) seems to be the best in terms of unsupervised feature learning” (Col. 33, line 58 – Col. 34, line 15). Therefore image data is used in both supervised training an unsupervised training, so there is no modification needed to the teachings of Wersborg et al.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination maybe expressed as a means or step for performing a specified function 	without the recital of structure, material, or acts in support thereof, and such 	claim shall be construed to cover the 	corresponding structure, material, or acts described in the	specification and equivalents thereof.

6. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "control and learning module" in claims 1-20; “learning module in claims 1 and 5;  “state estimation module" in claims 5, 6, 8, and 16; “dynamics modeling module" in claims 5, 7,12, and 16-18; "control policy module" in claims 10, 11, and 13; “optimal control module" in claim 12; and “reachability analysis module" in claims 14 and 15. 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and
of the manner and process of making and using it, in such full, clear, concise, and exact terms as to
enable any person skilled in the art to which it pertains, or with which it is most n early connected, to
make and use the same, and shall set forth the best mode contemplated by the inventor or joint
inventor of carrying out the invention.
8.	The following is a quotation of the first paragraph of pre-AA 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and
process of making and using it, in such full, clear, concise, and exact terms as to enable any person
skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the
same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the
relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In regards to claim 1, the specification does not appear to provide the particulars as to the difference between the claimed “current state obtained directly by sensors and observation measurements of the current state based on image data obtained by an observation system including at least one camera…..wherein the measurements of the current stated obtained directly by the sensors represent actual values of the current state and are not obtained by the observation system, and the ”. It is acknowledged that the specification teaches that “The observation system 14 may include a camera for providing observation measurements, e.g., in the form of camera images or visual data, to the control and learning module 18. In another form, the observation system 14 may include LIDARs or RADARs. The observation system 14 represents a general observation unit which may or may not provide the system states directly. If direct access to state values is not available, the observation measurements provided by the observation system 14 need to be further processed and analyzed to provide an estimated state value. The measurement device 16 may include a plurality of auxiliary sensors to directly capture and measure state values. Therefore, the measurement device 16 provides state measurements representing the actual value of the current state” [0023]. It is understood in the art that cameras, LIDARs and RADARS are considered to be “sensors”. The specification does not provide how the measurement abilities of the camera differ from the abilities of the sensor, for they both measure position information of objects in the environment, with one providing the same kind of measurements in both stages and the other only in the initial stage. If the measurements of current state are obtained by sensors, and observation measurements are obtained by at least one camera, then the specification should provide which sensor(s) is/are distinguished from the camera(s), and which sensor(s) is/are not used to provide measurements in the secondary learning phase. The sensors representing the measurement device 16 are not described to provide image data, but the specification does not rule out the capability of providing image data either because there is no detail of the sensors. The specification fails to explain in full, clear, concise and exact terms as to enable any person skilled in the art to ascertain how one set of sensors provide direct measurement and the other set of sensors/cameras provide indirect measurements. Because there is no description of how sensors operate differently from the camera, then there possibly can’t be a description on how the sensors provide actual values and how cameras provide estimated values. Without a detailed explanation in the specification, Examiner’s Broadest Reasonable Interpretation of this limitation could denote that that some sensor/camera measurements are not used in the secondary learning phase, and that multiple cameras can be interpreted as the claimed sensors.

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, the metes and bounds of the claimed “measurements of the current state obtained directly by the sensors” and “measurements of the current state are extracted indirectly from the image data obtained by the observation system” cannot be ascertained based on the lack of support from the specification as indicated above.  This renders the claim indefinite.





Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability s hall not be negated by the manner in which the invention
was made.

15. 	Claim(s) 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wersborg et al. (US 9,355,441 B2) in view of Noda et al. (US 9,361,590 B2).

	Regarding claim 1, Wersborg etal. discloses a control and learning module for controlling a robotic arm (i.e. control agent for robotic arm - Col. 40, lines 10-25), comprising:
at least one learning module including at least one neural network (i.e. the control agent uses the classification technique Artificial Neural Networks (ANN) — Col. 34, lines 26-46), wherein the at least one neural network is configured to receive and be trained by both measurements of current state obtained directly by sensors and observation measurements based on observation data obtained by 
an observation system including at least one camera during an initial learning phase (i.e. during the initial/supervised learning phase, the agent executes one actuator from within the desired range of actions, and the sensor data input is stored, the sensor data coming from cameras/camera sensors; due to the lack of explanation in the specification for the difference between the sensors and cameras along with their direct and indirect measurement abilities, Examiner’s BRI of this limitation can denote that sensors can be interpreted as “cameras”, and that any of the measurements from camera sensors reads on the direct and indirect measurement of the sensors — Col. 11. lines 60-65; Col. 26, lines 33-59) and is configured to be re-tuned based on updated observation measurements of the current state based on updated image data obtained by the observation system without the measurements of the current state obtained directly by the sensors for improved performance during an operations and secondary learning phase after the initial learning phase (i.e. during the reinforcement/unsupervised learning phase, the agent can successfully map features from a known training workpiece onto a previously unknown workpiece using dimensionality reduction rather than raw sensor data, decreasing the sensor data volume, and increasing the speed of the operation of the agent without human supervision; Again due to the lack of criticality of the claimed sensors and cameras, the camera sensors are deemed to be interpreted as sensors and cameras — Col. 25, lines 27-54; Col. 43, line 60 — Col. 44, line 13), wherein the robotic arm is in normal operation to perform an assigned task with a predetermined level of performance during the operations and secondary learning phase (i.e. the robotic arm accelerates and slows down while the agent controls the ongoing weld at fixed/predetermined velocities/performance levels — Col. 40, lines 5-25).
	Wersborg et al. does not specifically disclose wherein the measurements of the current state obtained directly by the sensors represent actual values of the current state and are not obtained by the observation system, and the observation measurements of the current state are extracted indirectly from the image data obtained by the observation system and represent estimated values of the current state.
	However, Noda et al. discloses that appearance model likelihood calculation unit 41 receives an observation value (actual image) of an image supplied from the camera 12 and also an observation image (image generated from the foreground appearance model and the background appearance model as a generation model) observed in the generation model supplied from the estimation observation value generation unit 44 (Col. 43, lines 40-46).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors of Wersborg et al. to include the features of Noda et al. in order to provide a manipulation model with high versatility as a manipulation model with respect to manipulation of an object.

	Regarding claim 2, Wersborg etal. further discloses the control and learning module according to Claim 1, wherein the current state relates to information external to the robotic arm (i.e. the interaction zone by means of an optical temperature sensor — Col. 51, lines 63-65).

16.	Claims 5-11 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wersborg et al. (US 9,355,441 B2) in view of Noda et al. (US 9,361,590 B2) as applied to claims 1 and 2 above, and further in view of Coenen et al. (US 9,189, 730 B1).

	Regarding claim 5, Wersborg et al. further discloses the control and learning module according to Claim 1, wherein the at least one learning module comprises:

a state estimation module configured to provide an estimated state based on only the observation measurements (i.e. the agent may evaluate the action by estimating the state value using a state-value function Vn(s), considering a certain policy mw— Col. 19, lines 63-66).
	Neither Wersborg et al. nor Noda et al. disclose a dynamics modeling module configured to generate a dynamics model and a dynamics model output variance, the dynamics model output variance representing anuncertainty of the dynamics model.
	However, Coenen et al. discloses a dynamics modeling module configured to generate a dynamics model and a dynamics model output variance, the dynamics model output variance representing an uncertainty of the dynamics model (i.e. generalized dynamics equations for spiking neurons models may be expressed as a superposition of input, interaction between the input current and the neuronal state variables — Col. 11, lines 6-9).
	Therefore, it would have been obvious toa person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Wersborg et al. to include the features of Coenen etal. in order to reduce energy use by the controller.

	Regarding claim 6, neither Wersborg et al. nor Noda et al. disclose the control and learning module according to Claim 5, wherein the state estimation module is configured to output a first estimated current state and a variance associated with the first estimated current state.
	However, Coenen et al. discloses wherein the state estimation module is configured to output a first estimated current state and a variance associated with the first estimated current state (the input signal x(t) may comprise desired motion trajectory, for example, in order to predict future state of the robot on the basis of current state and desired motion — Col. 13, lines 36-56).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Wersborg et al. to include the features of Coenen et al. in order to reduce energy use by the controller.

	Regarding claim 7, neither Wersborg et al. nor Noda et al.  disclose the control and learning module according to Claim 6, wherein the dynamics modeling module is configured to output a second estimated current state.
	However, Coenen et al. discloses wherein the dynamics modeling module is configured to output a second estimated current state (i.e. learning method implementation may be advantageous in applications where the performance function F(t) may depend on the current values of the inputs x, outputs y, state variables gq, and/or signal r — Col. 19, lines 36-39).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Wersborg et al. to include the features of Coenen et al. in order to reduce energy use by the controller.

	Regarding claim 8, neither Wersborg et al. nor Noda et al. nor Coenen et al. disclose the control and learning module according to Claim 7, wherein the state estimation module and the dynamics modeling module are each configured to receive an input relating to a difference between the first estimated current state and the second estimated current state to improve performance during the operations and secondary learning phase.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Wersborg et al. to include wherein the state estimation module and the dynamics modeling module are each configured to receive an input relating to a difference between the first estimated current state and the second estimated current state to
improve performance during the operations and secondary learning phase, since the module of Coenen et al. facilitates sensor value comparison so a discrepancy between the predicted state and actual state may be determined.

	Regarding claim 9, neither Wersborg et al. nor Noda et al. disclose the control and learning module according to Claim 5, wherein the estimated state includes estimated positions of obstacles and target objects in an environment.
	However, Coenen et al. discloses wherein the estimated state includes estimated positions of obstacles and target objects in an environment (i.e. signal x(t) may comprise a stream of raw sensor data, e.g., proximity, inertial, terrain imaging, and/or other raw sensor data and/or preprocessed data, e.g., velocity, extracted from accelerometers, distance to obstacle, positions, and/or other preprocessed data; such as those involving object recognition, the signal x(t) may comprise an array of pixel values in the input image — Col. 39, lines 17-35).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Wersborg et al. to include the features of Coenen et al. in order to reduce energy use by the controller.

	Regarding claim 10, neither Wersborg et al. nor Noda et al. disclose the control and learning module according to Claim 5, further comprising a control policy module configured to generate a control policy/rule command and a control policy/rule variance associated with the control policy command based on the estimated state from the state estimation module.

	However, Coenen et al. discloses a control policy module configured to generate a control policy/rule command and a control policy/rule variance associated with the control policy command based on the estimated state from the state estimation module (i.e. M multiple performance measures
Pl (x,y,q,r,t), 1=1... M, may be utilized in order to, for example, implement more than one learning rule simultaneously, and potentially in parallel, and/or to different sections of the preprocessing pathways.
In one or more implementations, some of the multiple performance measures may be associated with sensory processing areas. In some implementations some of the multiple performance measures may correspond to areas providing state information and/or other type of information to the controllers — Col. 16, lines 45-60).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Wersborg et al. to include the features of Coenen et al. in order to reduce energy use by the controller.

	Regarding claim 11, neither Wersborg et al. nor Noda et al. nor Coenen et al. disclose the control and learning module according to Claim 5, wherein the control policy module is configured to generate the control policy command and the control policy variance only during the operations and secondary learning phase.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Coenen et al. to include wherein the control policy module is configured to generate the control policy command and the control policy variance only during the operations and secondary learning phase, since the embodiment of FIG. 9A-9C facilitates multiple phases of operation.

	Regarding claim 16, neither Wersborg et al. nor Noda et al. nor Coenen et al. disclose the control and learning module according to Claim 10, wherein the state estimation module, the dynamics modeling module, and the control policy module each include a neural network which receives training
in both the initial learning phase and the operations and secondary learning phase in the same embodiment.
	However, Coenen et al. in another embodiment (FIG. 9A-9C) that the position error is shown as a function of time during the following phases of operation: (i) initialization, where the pendulum motors may be activated and controller network initial weights assigned; (ii) training, where the pendulum controller may be provided with reinforcement signal while adjusting learning parameters of the network in order to stabilize pendulum orientation; (iii) operation after learning where the controller may maintain pendulum position without requiring farther reinforcement indication; and/or other phases of operation (Col. 38, lines 37-47).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wersborg et al. in view of the embodiment of at least FIG. 5 of Coenen et al. to include the embodiment of FIGS 9A-9C of Coenen et al. in order to reduce energy use by the controller.

	Regarding claim 17, neither Wersborg et al. nor Noda et al. nor Coenen et al. disclose the control and learning module according to Claim 16, wherein the state estimation module, the dynamics modeling module, and the control policy module each output a variance representing uncertainty of each of the state estimation module, the dynamics modeling module, and the control policy module.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Coenen et al. to include wherein the state estimation module, the dynamics modeling module, and the control policy module each output a variance representing uncertainty of each of the state estimation module, the dynamics modeling module, and the control policy module, since the system of Coenen et al. shows that it is capable of facilitating outputting an uncertainty/probability in its components.

	Regarding claim 18, neither Wersborg et al. nor Noda et al. disclose the control and learning module according to Claim 5, wherein the dynamics modeling module includes a preliminary dynamics model and a complementary dynamics model, the preliminary dynamics model being predetermined and providing state prediction based on existing knowledge about system dynamics of the robotic arm.
	However, Coenen et al. discloses wherein the dynamics modeling module includes a preliminary dynamics model and a complementary dynamics model, the preliminary dynamics model being predetermined and providing state prediction based on existing knowledge about system dynamics of the robotic arm (i.e. the reinforcement learning process of the controller 520 of FIG. 5 may be based on the sensor input 504, 502 and the reinforcement signal 514, e.g., obstacle collision signal from robot bumpers, distance from robotic arm endpoint to the target position. The reinforcement signal r(t) may inform the adaptive controller that the previous behavior led to "desired" or "undesired" results, corresponding to positive and negative reinforcements, respectively. While the plant must be controllable and the control system may be required to have access to appropriate sensory information, the detailed knowledge of motor actuator dynamics or of structure and significance of sensory signals may not be required to be known by the controller apparatus 520 — Col. 19, lines 50-60).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Wersborg et al. to include the features of Coenen et al. in order to reduce energy use by the controller.

	Regarding claim 19, neither Wersborg et al. nor Noda et al. disclose the control and learning module according to Claim 18, wherein the complementary dynamics model is configured to generate a correction parameter to correct the state prediction provided by the preliminary dynamics model.
	However, Coenen et al. discloses wherein the complementary dynamics model is configured to generate a correction parameter to correct the state prediction provided by the preliminary dynamics model (i.e. controller 520 may be configured to generate the output 508 so as to optimize the performance measure. Optimizing the performance measure may minimize the error — Col. 17, lines 14-18).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Wersborg et al. to include the features of Coenen et al. in order to reduce energy use by the controller.

17.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wersborg et al. (US 9,355,441 B2) in view of Noda et al. (US 9,361,590 B2) and Coenen et al. (US 9,189, 730 B1) as applied to claims 5-11 and 16-19 above, and further in view of Narayanan et al. (US 2018/0361514 A1).

	Regarding claim 3, neither Wersborg et al. nor Noda et al. nor Coenen et al. disclose the control and learning module according to Claim 1, wherein the at least one neural network is represented as a Bayesian neural network.
	However, Narayanan et al. discloses that the machine learning system 100 may employ, for example, a support vector machine, a sensor processing unit, a graphics processing unit, an artificial neural network, a Bayesian network, or a learning classifier system [0035].

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Wersborg et al. to include the features of Narayanan et al. in order to be able to more quickly and easily hone in on variables or parameters that will result in quality welds and characterize a quality weld in accordance with code requirements before going through all of the trouble of performing the mechanical testing.

18.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wersborg et al. (US 9,355,441 B2) in view of Noda et al. (US 9,361,590 B2) and Coenen et al. (US 9,189,730 B1) as applied to claims 5-11 and 16-19 above, and further in view of Calise et al. (US 7,769,703 B2).

	Regarding claim4, neither Wersborg et al. nor Noda et al. nor Coenen et al. disclose the control and learning module according to Claim 1, wherein the at least one neural network is configured to generate an output relating to an output task and a variance associated with the output, the variance being a measure of uncertainty relating to reliability of the output task.
	However, Calise et al. discloses that a diagram of a neural network comprising an input layer, hidden layer and output layer of neurons with connection weights N, M updated using the estimated training error signal to account for unmodeled dynamics and uncertainty in the parameters input to the neural network (44).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Wersborg et al. to include the features of Calise et al. in order to provide augmentation of an EKF with an NN which accounts for the unmodeled dynamics of the target and platform used to observe the target.

19.	Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wersborg et al. (US 9,355,441 B2) in view of Noda et al. (US 9,361,590 B2) and Coenen et al. (US 9,189,730 B1) as applied to claims 5-11 and 16-19 above, and further in view of Okada et al. (US 2018/0218262 A1).

	Regarding claim 12, neither Wersborg et al. nor Noda et al. nor Coenen et al. disclose the control and learning module according to Claim 10, further comprising an optimal control module
configured to generate an optimal control command based on the dynamics model from the dynamics modeling module and one of the measurements of the current state and the estimated state.
	However, Okada et al. discloses a control method for use in a control device for performing optimal control by path integral, including inputting a current state of a control target and an initial control sequence being a control sequence having a plurality of control parameters for the control target as its components into a neural network including a machine-learned dynamics model and cost function, and outputting a control sequence for controlling the control target, the control sequence being calculated by the neural network by path integral from the current state and the initial control sequence by using the dynamics model and the cost function [0038].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Wersborg et al. to include the features of Okada et al. in order to conceive a control device and control method capable of achieving optimal control using a neural network.

	Regarding claim 13, neither Wersborg et al. nor Noda et al. nor Coenen et al. nor Okada et al. disclose the control and learning module according to Claim 12, wherein the optimal control module is configured to override the control policy command from the control policy module when the control policy variance is larger than a predefined variance threshold value.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Wersborg et al. to include wherein the optimal control module is configured to override the control policy command from the control policy module when the control policy variance is larger than a predefined variance threshold value, discovering the optimum or workable ranges involves only routine skill in the art. In re Alter, 105 USPQ 233.

	Regarding claim 14, neither Wersborg et al. nor Noda et al. nor Coenen et al. nor Okada et al. disclose the control and learning module according to Claim 13, further comprising a reachability analysis module configured to receive the measurements of the current state, the dynamics model parameters and the associated output variance from the dynamics modeling module, and determine whether the current state is in a safe state.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Wersborg et al. to include a reachability analysis module configured to receive the measurements of the current state, the dynamics model parameters and the associated output variance from the dynamics modeling module, and determine whether the current state is in a safe state, because the control system of Wersborg et al. is shown to facilitate safe operations between the user and the robot.

	Regarding claim 15, neither Wersborg et al. nor Noda et al. nor Coenen et al. nor Okada et al. disclose the control and learning module according to Claim 14, wherein the reachability analysis module is configured to generate a robust control command overriding the optimal control command from the optimal control module when the reachability analysis module determines that the current state is in an unsafe state.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Coenen et al. to include wherein the reachability analysis module is configured to generate a robust control command overriding the optimal control command from the optimal control module when the reachability analysis module determines that the current state is in an unsafe state, since it is well known in the art to be desirable to place the control and learning module of Coenen et al. in a safe state of operation to prevent injury to the user.

20.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wersborg et al. (US 9,355,441 B2) in view of Noda et al. (US 9,361,590 B2) and Coenen et al. (US 9,189, 730 B1) as applied to claims 5-11 and 16-19 above, and further in view of Schreiber et al. (US 10,635,074 B2).

	Regarding claim 20, neither Wersborg et al. nor Noda et al. nor Coenen et al. disclose the control and learning module according to Claim 17, wherein the complementary dynamics model is configured to generate the dynamics model variance associated with the correction parameter.
	However, Schreiber et al. discloses that a dynamic model is typically defined by determining the dynamic equations of the manipulator based on the weight and geometric dimensions of the manipulator's components, with the variance between the dynamic model and reality have been shown to easily be 5-10% (P. 9-11).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Coenen et al. to include the features of Schreiber et al. for increased robustness of the recognition of the release request results.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664